Citation Nr: 1102998	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD), rated as 70 
percent disabling from December 2008.

2.  Propriety of the reduction in disability for service-
connected residuals of leishmaniasis from 100 percent to a non-
compensable evaluation.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992 
and from November 1993 to January 2004.

These matters were last before the Board of Veterans' Appeals 
(Board) in May 2010, on appeal from May and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

As an initial matter, the Board notes that the issue of the 
propriety of the reduction of service-connected residuals of 
leishmaniasis was formerly characterized as entitlement to an 
initial compensable disability rating for leishmaniasis.  
However, as the claims file reflects that the Veteran's initial 
(italics added for emphasis) rating for that disability was 100 
percent, effective from January 2004 (effective date of service 
connection) to August 2005 (effective date of reduction), and he 
appealed the reduction rather than the initial rating, the Board 
has recharacterized the issue.  See 38 C.F.R. § 19.35 (2010) 
(certification is for administrative purposes and does not serve 
to either confer or deprive the Board of jurisdiction of an 
issue).

The issues of entitlement to an increased rating for hypertension 
and whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus have been raised by 
the record and were referred to the Agency of Original 
Jurisdiction (AOJ) in a May 2009 remand.  However, these claims 
remain unadjudicated by the AOJ.  Therefore, the Board does not 
have jurisdiction over them, and they are again REFERRED to 
the AOJ for appropriate action.  




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has not, in specific regard to the claim for an 
increased rating for PTSD, been provided with notice as to how VA 
assigns disability ratings and effective dates, in compliance 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO must 
send a letter to the Veteran inviting him to submit any evidence 
not yet associated with the claims file and stating the five 
elements of a claim for service connection, particularly 
disability ratings and effective dates, in compliance with 
Dingess.

In regard to the propriety of the reduction of the rating for 
leishmaniasis, the RO granted service connection in a July 2004 
rating decision and assigned a 100 percent rating effective 
January 2004.  According to the July 2004 determination, the 
rating assigned was not considered to be permanent and was, 
therefore, subject to a future review examination.  

Leishmaniasis is rated under Diagnostic Code 6301, which states 
that six (6) months after discontinuance of treatment for active 
disease, the appropriate disability rating shall be determined by 
mandatory VA examination.  38 C.F.R. § 4.88(b)(2010).  Rating 
changes based on that examination, or subsequent examinations are 
subject to the provisions of 38 C.F.R. § 3.105(e).  Id.

The Veteran was scheduled for a follow-up examination in November 
2004, but failed to appear.  As a result of his failure to 
appear, in January 2005 the RO proposed a reduction in the 
disability rating.  This reduction was effectuated in a May 2005 
rating decision that reduced the evaluation to zero, effective 
August 2005.  On appeal, the Veteran contends that the reduction 
was improper and that he is entitled to a rating higher than the 
currently-assigned zero percent.

An action to reduce the evaluation of a service-connected 
disability is premised on the receipt of evidence indicating that 
a reduction is warranted.  No "application for benefits" need 
be received in order to initiate the process and 38 C.F.R. § 
3.105(e) contains its own notification requirements.  In 
pertinent part, the regulation provides that:

[w]here the reduction in evaluation of a service-
connected disability . . . is considered warranted 
and the lower evaluation would result in a reduction 
. . . [t]he beneficiary will be notified at his or 
her latest address of record of the contemplated 
action and furnished detailed reasons therefor, and 
will be given 60 days for the presentation of 
additional evidence to show that compensation 
payments should be continued at their present level.

Id. (italics added for emphasis).  

In this case, the January 2005 rating decision setting forth the 
proposal to reduce the evaluation clearly states that the action 
was considered due to the Veteran's failure to appear for the 
November 2004 VA examination.  However, the notification letter 
accompanying the proposal stated that the RO had "noted some 
improvement in [the Veteran's] leishmaniasis."  As such, the 
basis for the cited improvement noted by the RO was not detailed 
and the letter did not, as required by 38 C.F.R. 
§ 3.105(e), furnish detailed reasons for the proposed reduction.

Further, 38 C.F.R. § 3.655(c), which addresses a veteran's 
failure to appear for a VA examination that was scheduled for 
purposes of continuing disability entitlement, states that VA 
must provide notice including the reason for the reduction and a 
statement of the claimant's procedural and appellate rights.  
Veterans are allowed 60 days to indicate willingness to report 
for a re-examination.  As the notice provided to the Veteran did 
not state the reason for the reduction, neither 38 C.F.R. § 
3.105(e) or 38 C.F.R. § 3.655(c) were met.  



A remand is necessary so that the Veteran and his representative 
can be provided a corrective notification letter setting forth 
the basic notification elements for the propriety of the rating 
reduction, to specifically include the reason for the proposed 
reduction (Veteran's failure to appear for the November 2004 
examination).  Although the Veteran has appeared for subsequent 
examinations, the Board must focus upon evidence available to the 
RO at the time the reduction was effectuated.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  Post-reduction 
medical evidence only may be considered in the context of 
evaluating whether the condition had actually improved.  Id.

Further review of the claims folder indicates that, the Veteran 
has claimed scars, skin cracking/bleeding, and hair loss as 
residuals of his service-connected leishmaniasis.  Medical 
evidence also indicates that he experiences skin 
hypopigmentation.  38 C.F.R. § 4.88(b), Diagnostic Code 6301 
specifies that, when a reduction is effectuated for leishmaniasis 
due to inactivity of the disease, residuals of leishmaniasis are 
to be rated under the appropriate system.  However, the claims 
file shows that no actions were taken to address the rating of 
any leishmaniasis residuals.

Accordingly, further appellate consideration will be deferred and 
this case is REMANDED to the RO for the following actions:

1.	Issue to the Veteran corrective VCAA 
notice letters, specifically as to the 
issue of entitlement to an increased 
disability rating for PTSD, notice must 
meet the requirements of Dingess (cited 
to above), particularly as to the 
assignment of disability ratings and 
effective dates.  With regard to the 
issue of the propriety of the reduction 
of leishmaniasis residuals from 100 
percent to a non-compensable level, the 
notice letter should fully comply with, 
and satisfy, the provisions of 38 C.F.R. 
§§ 3.105(e), 3.655(c), specifically 
noting that the reduction initially was 
proposed due to the Veteran's failure to 
appear for the November 2004 VA 
examination.

2.	Ascertain if the Veteran has received any 
VA, non-VA, or other medical treatment, 
records of which are not associated with 
the claims file.  The records requested 
must include, but are not limited to, 
notes of VA treatment dated after July 
2010.  The Veteran must be provided with 
the necessary authorizations for the 
release of any private treatment records 
not currently on file.  The RO must then 
seek to obtain the identified relevant 
medical treatment records and associate 
them with the claims folder.

3.	After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.	Thereafter, the RO must consider all of 
the evidence of record and readjudicate 
the Veteran's claims.  In regard to the 
claim for a higher rating for PTSD, the 
RO/AMC must consider the propriety of 
"staged" ratings based on any changes 
in the degree of severity of that 
disability during the pendency of the 
Veteran's compensation claim.  In regard 
to the propriety of the reduction of the 
rating for leishmaniasis, the RO must, 
pursuant to 38 C.F.R. § 4.88(b), 
Diagnostic Code 6301, rate any residuals 
under the appropriate system.  If 
additional examinations are necessary to 
accomplish the rating of any residuals, 
the RO must obtain the necessary medical 
opinions prior to adjudication.

5.	The Veteran and his authorized 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



